Appeal by the employer and the State Insurance Fund, as carrier, from an award made under the Workmen’s Compensation Law in favor of the claimant. Claimant was employed as a nurse in the institution of the employer which was maintained solely for the treatment of tuberculosis patients. Sometime after she had severed her employment it was discovered that she had contracted tuberculosis. She failed to give written notice to the employer within the period specified by the statute, but the board has found that the employer made advance payments of compensation by way of treatments. We cannot say that there is no substantial evidence to sustain the findings of the board. A question was raised as to the authority of those in charge of the employer’s institution to provide advance payments of compensation. We regard this objection as being without merit. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Poster, Russell and Deyo, JJ. [See post, p. 1076.]